Citation Nr: 1719881	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1966 to September 1969.  His awards and decorations include the National Defense Service Medal, the Republic of Vietnam Campaign Medal, the Vietnam Service Medal, the Air Force Outstanding Unit Award, and the Small Arms Expert Marksmanship Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in June 2012. 

This case was remanded in January and December 2014 and in February 2016 for additional development.  As the actions specified by the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

The evidence does not demonstrate that the Veteran's hypertension had its onset during active duty service, manifested within one year of service, or is otherwise etiologically related to service, or is related to another service connected disability. 


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded several VA examinations in connection with his claims. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

in order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2016).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the elements of 38 C.F.R. § 3.307(a) (2016) are met, even if there is no record of such disease during service: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus), Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer, respiratory cancer (cancer of the lung, bronchus, larynx, or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma; Kaposi's sarcoma, or mesothelioma); chronic B-cell leukemias; Parkinson's disease; and, ischemic heart disease.  38 C.F.R. §3.309 (b) (2016). 

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  This interpretation of "service in the Republic of Vietnam" has been upheld by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  See Haas v. Peak, 525 F.3d 1168 (Fed. Circ. 2008).  In Haas, the Federal Circuit held that "the agency's requirement that a claimant have been present within the land borders of Vietnam at some point in the course of his duty constitutes a permissible interpretation of the statute and its implementing regulation."  Id. at 1172. 

Based on this interpretation of the statue and the Veteran's credible assertion that he set foot in Saigon during a "leg" of a long plane ride during the Vietnam War, the Veteran served in the Republic of Vietnam during the Vietnam era.  Accordingly, exposure to herbicides, including Agent Orange is presumed.  As the Veteran has not been diagnosed with one of the aforementioned disorders, entitlement to service connection for hypertension on a presumptive basis cannot be granted.  However, the Board will also consider service connection on a direct basis. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran maintains that his hypertension should be service-connected as he believes it to be related to his in-service herbicide exposure.  See December 2008 VA Claim Form 21-526. 

The Veteran's service treatment records are negative for any treatment or diagnosis of hypertension and there is no medical evidence that the Veteran was diagnosed with hypertension in 1970, within one year of separation from service.  See Veteran's STRs.  

Private medical records as early as 2008 indicate that the Veteran's medical history was significant for hypertension; however, these records do not list a date of onset or discuss the etiology of the Veteran's disability.  See Private Medical Treatment Records. 

In compliance with January 2014 remand directives, the Veteran was provided a VA examination.  The Veteran reported that the onset of his hypertension was about fifteen years prior, making the onset of the condition 1999.  He stated that he took medication for his hypertension and got a good response from it.  The Veteran also informed the examiner that he did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner took three blood pressure readings.  The Veteran's average blood pressure reading was 122/74.  She determined that the Veteran's hypertension did not impact his ability to work.  She also opined that the Veteran's hypertension was not incurred in or caused by service.  She reasoned that the Veteran has essential hypertension and essential hypertension, by definition, has no identifiable cause.  See June 2014 VA Examination. 

December 2014 remand directives requested clarification of the June 2014 examiner's opinion as well as consideration of the Veteran's lay statements regarding his hypertension.  An addendum opinion was provided.  The examiner stated that the Veteran's hypertension was not incurred in, caused by, or aggravated by service and was not caused by Agent Orange (herbicide) exposure.  She reasoned that the Veteran's hypertension onset many years after service and that the Veteran's STRs do not show hypertension.  She stated that there was no medical evidence linking the Veteran's hypertension to an incident of service, including his exposure to Agent Orange.  She also noted that service connection for hypertension could not be granted on a presumptive basis because hypertension is not a disease that has been associated with exposure to Agent Orange by the National Academy of Sciences (NAS) or other sound medical or scientific information.  She went on to point out that VA has specifically determined that hypertension is not a disease associated with exposure to Agent Orange.  See February 2015 Addendum Opinion.  

The February 2016 remand required that an additional addendum be provided.  The examiner stated that there was no nexus between the Veteran's military service over forty-six years ago and his development of hypertension.  The examiner reasoned that the Veteran's STRs were silent for hypertension while in service and his blood pressure was normal at separation.  His initial diagnosis of hypertension was in 1999, thirty years post separation.  He noted that in the intervening forty-six years, the Veteran suffered from liver and renal disease which could directly affect the development of high blood pressure. He opined that it was less likely as not that the Veteran's hypertension was due to or caused by his military service.  See May 2016 Addendum Opinion.  

The aforementioned addendum opinion did not address presumed exposure to herbicides as noted in the remand directives.  Therefore an additional addendum was provided in September 2016.  The examiner stated that it would be to resort to mere speculation whether or not the Veteran's current hypertension is caused or aggravated to any degree by his exposure to Agent Orange, his service-connected diabetes, and/or his military service, including his personal circumstances and risk factors.  She noted that the Veterans STRs were silent for treatment or diagnosis for hypertension, as was a disability exam from 1970, so there was no medical evidence of hypertension developing while in service.  Concerning the possible relationship between the Veteran's service-connected diabetes and his hypertension, the examiner reasoned that there was no medical evidence linking the two, as the Veteran's hypertension reportedly had its onset around 1999 and active treatment for diabetes began around 2003.  Regarding whether the Veteran's Agent Orange exposure caused his hypertension, the examiner reasoned that current medical literature does not yet support a cause and effect relationship between these exposures or the presence of CAD and the subsequent development of any chronic hypertension disease condition.  He stated that the development of hypertension is multi-factorial, asserting that it is not possible to objectively determine from the currently available objective evidence the precise contributions from each of the Veteran's personal circumstances and risk factors, such as weight and stress, to the ultimate development of hypertension.  He averred that there is no current objective evidence supporting a singular cause and effect relationship between these risk factors and the development of hypertension; however, recently other factors such as the Veteran's kidney and liver diseases have played a role while essential hypertension remains his most likely originating cause.  See September 2016 VA Addendum Opinion. 

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for hypertension, either due to Agent Orange exposure or secondary to diabetes mellitus. 

As previously discussed, the Veteran served in Vietnam and he is therefore presumed to have been exposed to Agent Orange. However, only certain diseases are presumptively associated with Agent Orange exposure.  38 C.F.R. § 3.309 (e). Hypertension is not listed as a diseases associated with herbicide exposure for purposes of the presumption, and is specifically excluded from association. 38 U.S.C.A. § 1116 (a) (2); 38 C.F.R. § 3.309(e).

The Board also finds that the Veteran is not entitled to service connection on a presumptive basis. The Veteran's service treatment records do not show treatment or a diagnosis of hypertension. The Veteran himself stated that the onset of his hypertension was in 1999, 30 years after separation from service. Thus, the Board finds that the Veteran is not entitled to service connection on a presumptive basis as there is no evidence that the Veteran's hypertension manifested in service, within one year of service separation, or that the Veteran had continuity of symptoms after service.  38 C.F.R. §§ 3.303 (b), 3.307.

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  In this regard, the Board also finds that the Veteran is not entitled to service connection on a direct basis as there is no competent evidence linking the Veteran's condition to service.  As detailed above, the Veteran's service treatment records show no complaints, treatment, or diagnosis of hypertension.  Post-service, VA and private medical records reflect a diagnosis of hypertension.  However, the records do not link the Veteran's hypertension to service, his service-connected diabetes, or herbicide exposure.  

The September 2016 VA Addendum Opinion is most probative regarding the etiology of the Veteran's hypertension.  While the examiner states that he would be resorting to speculation regarding whether the Veteran's hypertension is caused by or aggravated by any of his exposure to Agent Orange, his service-connected diabetes or any other risk factors, he simultaneously soundly discusses that there was no evidence of hypertension in service or immediately following it, that the Veteran's hypertension pre-dated his diabetes mellitus, and that the medical literature available does not support a direct causal relationship between Agent Orange and hypertension.  He went on to affirm a previous diagnosis of essential hypertension from the June 2014 VA examination, echoing the statement of the previous examiner that the Veteran has essential hypertension.   There is no medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment.  In fact, all previous VA examinations and medical opinions conclude that the Veteran's current hypertension is not related to his military service or his service connected diabetes mellitus.      

The Board has also considered the Veteran's lay statements concerning the etiology of his hypertension. Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  While lay persons are competent to attest to their exposure to Agent Orange and their experiences in service, as well as to the existence of diabetes mellitus as a service-connected disorder, lay persons are not competent with regard to the etiology of hypertension.  Therefore, while it is presumed that the Veteran was exposed to Agent Orange in service and he has been awarded service connection for diabetes mellitus based on this in-service exposure, there is no competent evidence or opinion indicating a nexus between the Veteran's hypertension and any conceded Agent Orange exposure or between his hypertension and his service-connected diabetes mellitus.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in favor of this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). Thus, the claim must be denied.  



ORDER

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or secondary to diabetes mellitus is denied. 




____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


